UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/10 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - Dreyfus Global Real Estate Securities Fund - Dreyfus Large Cap Equity Fund - Dreyfus Large Cap Growth Fund - Dreyfus Large Cap Value Fund - 6 1- FORM N-CSR Item 1. Reports to Stockholders. - 6 2- Dreyfus Global Real Estate Securities Fund ANNUAL REPORT December 31, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Information About the Review and Approval of the Fund’s Management Agreement 38 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Global Real Estate Securities Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Global Real Estate Securities Fund, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors’ early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the world’s emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad.With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in today’s market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by Peter Zabierek and Dean Frankel, Portfolio Managers, Urdang Securities Management, Inc., Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Global Real Estate Securities Fund’s Class A shares produced a total return of 17.15%, Class C shares returned 16.48% and Class I shares returned 17.91%. 1 In comparison, the FTSE EPRA/NAREIT Developed Index, the fund’s benchmark, achieved a total return of 20.40% for the same period. 2 Despite heightened market volatility over the first half of 2010, increased confidence in a recovering worldwide economy lifted global stocks later in the year. The fund produced lower returns than its benchmark, primarily due to underweighted exposure to Japanese and U.S. real estate markets and the effects of foreign tax withholding that are not reflected in the benchmark’s results. The Fund’s Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income by investing at least 80% of its assets in companies principally engaged in the real estate sector.The fund normally invests at least 40% of its assets in companies located outside the United States, and invests in at least 10 different countries. The fund also may invest in companies located in emerging markets and in companies of any market capitalization. Our proprietary approach quantifies investment opportunity both from a real estate and stock perspective and combines “bottom-up” real estate research with a RelativeValue Model that includes direct contact with the companies in the fund’s investable universe. Global Markets Rebounded in a Late Rally The year 2010 was a volatile one for the global economy and financial markets. Although many nations had emerged from recession, several challenges continued to weigh on investor sentiment when the year began. Chief among them was a sovereign debt crisis in Europe, where The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Greece and, later, Ireland found themselves unable to finance heavy debt loads. Meanwhile, inflationary pressures in China triggered concerns about a major engine of global growth, and high unemployment and troubled housing markets weighed on the U.S. economy. Consequently, stocks declined sharply in the spring. Over the summer, evidence emerged that these concerns might have been overblown. Most European banks passed “stress tests,” corporate earnings climbed, commodity prices rose and major central banks eased monetary policy.These developments bolstered investor sentiment, and stocks in most markets rallied. In 2010’s global real estate market, rents in Asia seemed to bottom earlier in the year and have improved in Hong Kong, Singapore, Beijing, Shanghai and Sydney. Europe’s private real estate market has shown signs of life, particularly in London. Moscow, Paris, Stockholm, Warsaw and Munich have strengthened to a smaller extent. In North America, we have begun to see positive momentum in New York, Washington, San Francisco and Boston. Still, real estate-related securities generally produced somewhat lower returns than broader market averages during the year. Country Allocations Dampened Fund’s Results The fund began 2010 with underweighted exposure to the United States and Japan, reflecting our view at the time that better opportunities were available elsewhere. However, both markets rallied strongly despite relatively weak fundamentals as U.S. investor sentiment improved and the Bank of Japan purchased real estate stocks as part of its deflation-fighting efforts. Equity valuations in Singapore have not yet recovered to historical norms, and investors in Australia apparently anticipated a residential real estate downturn that had not materialized by year-end, leading to lagging results from Mirvac Group despite the company’s focus on commercial properties. In Europe, France-based Klépierre was hurt by relatively high leverage during the sovereign debt crisis. Nonetheless, the fund participated to a substantial degree in the global market’s gains over the second half of 2010.Although the fund’s defensive posture in Japan constrained relative performance, our security selections generally fared well, led by Kenedix Realty Investment. Elsewhere in Asia, commercial property developer Hongkong Land Holdings 4 benefited from rising occupancy rates. In Europe, Sweden’s Wihlborgs Fastigheter exhibited strong business fundamentals in an institutional market with little competition.Among North American real estate companies, Canada’s Chartwell Seniors Housing Real Estate InvestmentTrust advanced on the strength of solid execution and an attractive valuation. Finding Opportunities in More Selective Markets We expect the global economic recovery to persist, with generally sluggish growth in developed markets and more robust expansion in emerging markets. However, an improving global economy may already be reflected in stock prices, suggesting to us that investors in 2011 will focus more intently on the underlying fundamentals of individual companies, including their dividend yields and growth potential. Therefore, we have reduced the fund’s underweighted position in the United States, and we have maintained overweighted exposure to faster-growing markets in Asia.We have moved to a market weighting in Japan due to the central bank’s reflation efforts.The fund has retained an underweighted position in Europe, where fundamentals appear less favorable. January 18, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging market countries. 1 Total returns include reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through May 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The FTSE European Public Real Estate Association (EPRA) National Association of Real Estate Investment Trusts (NAREIT) Developed Index is an unmanaged index designed to track the performance of listed real estate companies and REITs worldwide. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Global Real Estate Securities Fund Class A shares and Class I shares and the FTSE EPRA/NAREIT Developed Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A and Class I shares of Dreyfus Global Real Estate Securities Fund on 12/29/06 (inception date) to a $10,000 investment made in the FTSE EPRA/NAREIT Developed Index (the “Index”) on that date. For comparative purposes, the value of the Index on 12/31/06 is used as the beginning value on 12/29/06.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses. Performance for Class C shares will vary from the performance of Class A shares and Class I shares shown above due to differences in charges and expenses.The Index is an unmanaged market-capitalization weighted index designed to measure the performance of exchange-listed real estate companies and REITs worldwide. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/10 Inception From Date 1 Year Inception Class A shares with maximum sales charge (5.75%) 12/29/06 10.41% –5.97% without sales charge 12/29/06 17.15% –4.57% Class C shares with applicable redemption charge † 9/13/08 15.48% –4.89% †† without redemption 9/13/08 16.48% –4.89% †† Class I shares 12/29/06 17.91% –4.18% FTSE EPRA/NAREIT Developed Index ††† 12/31/06 20.40% –5.14% Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for periods prior to 09/13/08 (the inception date for Class C shares), adjusted to reflect the applicable sales load for each share class. ††† For comparative purposes, the value of the Index as of 12/31/06 is used as the beginning value on 12/29/06. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Global Real Estate Securities Fund from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Class A Class C Class I Expenses paid per $1,000 † $ 9.05 $ 13.26 $ 6.57 Ending value (after expenses) $1,243.50 $1,239.10 $1,248.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Class A Class C Class I Expenses paid per $1,000 † $ 8.13 $ 11.93 $ 5.90 Ending value (after expenses) $1,017.14 $1,013.36 $1,019.36 † Expenses are equal to the fund’s annualized expense ratio of 1.60% for Class A, 2.35% for Class C and 1.16% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks—95.1% Shares Value ($) Australia—7.5% CFS Retail Property Trust 988,820 1,779,999 Commonwealth Property Office Fund 1,254,010 1,064,557 Mirvac Group 1,218,900 1,527,194 Stockland 604,440 2,225,592 Westfield Group 299,490 2,934,525 Westfield Retail Trust 418,044 1,098,867 Canada—4.1% Boardwalk Real Estate Investment Trust 22,770 944,647 Brookfield Properties 31,510 556,488 Chartwell Seniors Housing Real Estate Investment Trust 292,270 2,404,474 First Capital Realty 48,060 730,350 RioCan Real Estate Investment Trust 49,640 1,098,341 Finland—1.4% Citycon 465,770 France—4.9% Klepierre 56,100 2,023,732 Mercialys 32,990 1,238,784 Unibail-Rodamco 18,550 3,668,702 Hong Kong—15.8% Agile Property Holdings 443,000 652,007 China Overseas Land & Investment 882,600 1,632,846 China Resources Land 242,000 442,106 Hang Lung Properties 442,000 2,067,041 Hongkong Land Holdings 533,000 3,848,260 Hysan Development 448,000 2,109,510 KWG Property Holding 480,000 365,583 Link REIT 454,500 1,412,126 Sino Land 492,000 920,348 Soho China 694,500 516,443 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Hong Kong (continued) Sun Hung Kai Properties 342,000 5,680,347 Wharf Holdings 338,000 2,600,401 Japan—10.0% Aeon Mall 27,300 733,021 Japan Real Estate Investment 153 1,586,723 Kenedix Realty Investment 252 1,184,111 Mitsubishi Estate 158,000 2,930,755 Mitsui Fudosan 147,000 2,931,309 Nomura Real Estate Office Fund 231 1,667,274 NTT Urban Development 538 530,115 Sumitomo Realty & Development 103,000 2,459,872 Singapore—5.1% CapitaCommercial Trust 500,000 584,408 CapitaLand 765,000 2,211,517 CDL Hospitality Trusts 787,000 1,275,537 City Developments 32,000 313,180 Global Logistic Properties 302,000 508,295 Keppel Land 122,000 456,306 Suntec Real Estate Investment Trust 1,552,000 1,814,002 Sweden—1.8% Castellum 85,950 1,169,957 Wihlborgs Fastigheter 46,230 1,340,369 Switzerland—1.0% PSP Swiss Property 18,470 United Kingdom—5.1% British Land 333,589 2,727,899 Great Portland Estates 171,780 966,296 Hammerson 284,180 1,848,455 10 Common Stocks (continued) Shares Value ($) United Kingdom (continued) London & Stamford Property 404,770 826,705 Unite Group 261,570 a 791,561 United States—38.4% Alexandria Real Estate Equities 12,190 893,039 AvalonBay Communities 12,240 1,377,612 Boston Properties 17,370 1,495,557 Brandywine Realty Trust 43,160 502,814 Camden Property Trust 40,700 2,196,986 Commonwealth REIT 41,680 1,063,257 Corporate Office Properties Trust 19,310 674,885 Crown Castle International 23,250 a 1,019,048 Digital Realty Trust 30,630 1,578,670 Duke Realty 110,480 1,376,581 Equity Residential 71,470 3,712,867 Essex Property Trust 14,850 1,696,167 Federal Realty Investment Trust 11,430 890,740 General Growth Properties 50,160 776,477 HCP 39,370 1,448,422 Health Care REIT 31,980 1,523,527 Hospitality Properties Trust 28,110 647,654 Host Hotels & Resorts 88,940 1,589,358 Hyatt Hotels, Cl. A 15,500 a 709,280 Kilroy Realty 22,570 823,128 Kimco Realty 104,960 1,893,478 LaSalle Hotel Properties 20,590 543,576 Macerich 54,590 2,585,928 Nationwide Health Properties 47,270 1,719,683 Parkway Properties 23,810 417,151 ProLogis 189,860 2,741,578 Public Storage 28,440 2,884,385 Senior Housing Properties Trust 50,770 1,113,894 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) United States (continued) Simon Property Group 54,290 5,401,312 SL Green Realty 20,900 1,410,959 Sunstone Hotel Investors 35,670 a 368,471 U-Store-It Trust 60,740 578,852 Ventas 19,480 1,022,310 Vornado Realty Trust 49,280 4,106,502 Weingarten Realty Investors 49,380 1,173,269 Total Common Stocks (cost $116,942,517) Other Investment—3.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,159,000) 4,159,000 b Total Investments (cost $121,101,517) 98.1% Cash and Receivables (Net) 1.9% Net Assets 100.0% REIT—Real Estate Investment Trust a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Diversified REITs 30.6 Hotels 3.9 Retail 11.3 Money Market Investment 3.0 Office 10.6 Self Storage 2.5 Real Estate Services 7.5 Industrial 2.3 Regional Malls 6.8 Specialty 1.8 Health Care 6.6 Residential .7 Multifamily 6.4 Shopping Centers 4.1 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 116,942,517 133,756,936 Affiliated issuers 4,159,000 4,159,000 Cash 466,444 Cash denominated in foreign currencies 1,653,756 1,676,074 Receivable for investment securities sold 1,463,739 Receivable for shares of Common Stock subscribed 976,744 Dividends receivable 509,809 Prepaid expenses 21,660 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 149,769 Payable for investment securities purchased 2,260,624 Accrued expenses 48,804 Net Assets ($) Composition of Net Assets ($): Paid-in capital 158,006,603 Accumulated distributions in excess of investment income—net (3,547,886) Accumulated net realized gain (loss) on investments (30,725,695) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 16,838,187 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 1,755,909 197,512 138,617,788 Shares Outstanding 236,979 26,975 18,923,233 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends (net of $119,235 foreign taxes withheld at source): Unaffiliated issuers 2,794,550 Affiliated issuers 3,962 Total Income Expenses: Management fee—Note 3(a) 992,928 Custodian fees—Note 3(c) 108,606 Registration fees 44,417 Professional fees 42,886 Directors’ fees and expenses—Note 3(d) 9,172 Prospectus and shareholders’ reports 7,101 Shareholder servicing costs—Note 3(c) 4,910 Interest expense—Note 2 666 Distribution fees—Note 3(b) 641 Loan commitment fees—Note 2 634 Miscellaneous 18,415 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (604) Less—reduction in fees due to earnings credits—Note 3(c) (18) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 5,130,842 Net realized gain (loss) on forward foreign currency exchange contracts 11,069 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 11,734,559 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 a Operations ($): Investment income—net 1,568,758 1,497,483 Net realized gain (loss) on investments 5,141,911 (13,762,255) Net unrealized appreciation (depreciation) on investments 11,734,559 31,879,246 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (62,237) (6,356) Class C Shares (6,541) (1,525) Class I Shares (5,615,484) (4,724,942) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 1,507,247 310,436 Class C Shares 162,622 29,412 Class I Shares 58,618,368 32,835,308 Dividends reinvested: Class A Shares 55,319 5,601 Class C Shares 5,499 1,132 Class I Shares 1,798,041 1,387,663 Cost of shares redeemed: Class A Shares (60,318) (188,323) Class C Shares (16,590) (2,031) Class I Shares (19,313,174) (12,481,434) Class T Shares — (5,553) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 85,053,229 48,279,367 End of Period Distributions in excess of investment income—net (3,547,886) (2,107,286) The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2010 2009 a Capital Share Transactions: Class A b Shares sold 213,190 52,973 Shares issued for dividends reinvested 7,537 853 Shares redeemed (8,403) (31,531) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 22,942 4,731 Shares issued for dividends reinvested 760 174 Shares redeemed (2,575) (342) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 8,425,440 5,600,709 Shares issued for dividends reinvested 250,142 217,545 Shares redeemed (2,831,447) (2,347,093) Net Increase (Decrease) in Shares Outstanding Class T b Shares redeemed — (1,285) Net Increase (Decrease) in Shares Outstanding — a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 1,285 Class T shares representing $5,553 were converted to 1,285 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the fund’s Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, respectively, of the fund’s predecessor, BNY Hamilton Global Real Estate Securities Fund (“Hamilton Global Real Estate Securities Fund”), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the fund’s Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Global Real Estate Securities Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s and the fund’s predecessor’s financial statements. Year Ended December 31, Class A Shares † 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 6.56 5.02 9.04 10.00 10.00 Investment Operations: Investment income—net b .05 .08 .16 .18 — Net realized and unrealized gain (loss) on investments 1.07 1.74 (4.08) (.97) — Total from Investment Operations 1.12 1.82 (3.92) (.79) — Distributions: Dividends from investment income—net (.27) (.28) (.10) (.17) — Net asset value, end of period 7.41 6.56 5.02 9.04 10.00 Total Return (%) c 17.15 36.38 (43.60) (8.00) — Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.67 4.36 1.62 1.58 — Ratio of net expenses to average net assets 1.60 1.60 1.41 1.50 — Ratio of net investment income to average net assets .74 1.44 1.83 1.87 — Portfolio Turnover Rate 86.02 97.43 79 73 — Net Assets, end of period ($ x 1,000) 1,756 162 12 52 — d † Represents information for Class A shares of the fund’s predecessor, Hamilton Global Real Estate Securities Fund, through September 12, 2008. a From December 29, 2006 (commencement of operations) to December 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Amount represents less than $1,000. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class C Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 6.50 5.02 7.78 Investment Operations: Investment income—net b .00 c .04 .01 Net realized and unrealized gain (loss) on investments 1.07 1.75 (2.74) Total from Investment Operations 1.07 1.79 (2.73) Distributions: Dividends from investment income—net (.25) (.31) (.03) Net asset value, end of period 7.32 6.50 5.02 Total Return (%) d 16.48 35.35 (34.92) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.45 2.91 2.46 f Ratio of net expenses to average net assets 2.35 2.35 2.35 f Ratio of net investment income to average net assets .02 .71 .67 f Portfolio Turnover Rate 86.02 97.43 79 Net Assets, end of period ($ x 1,000) 198 38 6 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. See notes to financial statements. 18 Year Ended December 31, Class I Shares † 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 6.49 5.02 9.04 10.00 10.00 Investment Operations: Investment income—net b .10 .14 .16 .20 — Net realized and unrealized gain (loss) on investments 1.05 1.70 (4.06) (.98) — Total from Investment Operations 1.15 1.84 (3.90) (.78) — Distributions: Dividends from investment income—net (.31) (.37) (.12) (.18) — Net asset value, end of period 7.33 6.49 5.02 9.04 10.00 Total Return (%) 17.91 36.94 (43.38) (7.83) — Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.17 1.33 1.24 1.34 — Ratio of net expenses to average net assets 1.17 1.18 1.19 1.25 — Ratio of net investment income to average net assets 1.51 2.55 2.24 1.97 — Portfolio Turnover Rate 86.02 97.43 79 73 — Net Assets, end of period ($ x 1,000) 138,618 84,854 48,255 51,140 — c † Represents information for Institutional shares of the fund’s predecessor, Hamilton Global Real Estate Securities Fund, through September 12, 2008. a From December 29, 2006 (commencement of operations) to December 31, 2006. b Based on average shares outstanding at each month end. c Amount represents less than $1,000. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Global Real Estate Securities Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The fund’s investment objective is to seek to maximize total return consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Urdang Securities Management, Inc. (“Urdang”) serves as the fund’s sub-investment advisor. Urdang is a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue 250 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 20 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 53,957,417 — — Equity Securities— Foreign † 79,799,519 — — Mutual Funds 4,159,000 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the fund’s financial statement disclosures. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. 24 The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 12/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 240,000 41,291,000 37,372,000 4,159,000 3.0 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,071,317, accumulated capital losses $24,379,441 and unrealized appreciation $6,832,998. In addition, the fund had $996,048 of passive foreign investment company losses realized after October 31, 2010, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $6,895,360 of the carryover expires in fiscal 2016 and $17,484,081 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009 were as follows: ordinary income $5,684,262 and $4,732,823, respectively. During the period ended December 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses and passive foreign investment companies, the fund increased accumulated undistributed investment income-net by $2,674,904 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commit- 26 ment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2010 was approximately $44,100, with a related weighted average annualized interest rate of 1.51%. NOTE 3—Management Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at an annual rate of .95% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.20% of the value of Class I shares’ average daily net assets. Dreyfus has also agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, shareholder services fees, Rule 12b-1 fees and extraordinary expenses) do not exceed 1.35% of the value of Class A and Class C shares’ average daily net assets. The reduction in expenses, pursuant to the undertakings, amounted to $604 during the period ended December 31, 2010. Pursuant to a sub-investment advisory agreement between Dreyfus and Urdang, Dreyfus pays Urdang a monthly fee at an annual rate of .46% of the value of the fund’s average daily net assets. During the period ended December 31, 2010, the Distributor retained $1,773 from commissions earned on sales of the fund’s Class A shares. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended December 31, 2010, Class C shares were charged $641 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2010, Class A and Class C shares were charged $1,975 and $214, respectively, pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $2,949 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $309 pursuant to the 28 cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $18. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $108,606 pursuant to the custody agreement. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $110,376, Rule 12b-1 distribution plan fees $122, shareholder services plan fees $389, custodian fees $36,514, chief compliance officer fees $1,728 and transfer agency per account fees $640. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended December 31, 2010, amounted to $121,318,127 and $86,519,956, respectively. The provisions of ASC Topic 815 “Derivatives and Hedging” require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as “hedges” and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) such accounting. Accordingly, even though a fund’s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. At December 31, 2010, there were no forward contracts outstanding. The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2010: Average Market Value ($) Forward contracts 128,749 At December 31, 2010, the cost of investments for federal income tax purposes was $131,106,706; accordingly, accumulated net unrealized appreciation on investments was $6,809,230, consisting of $17,509,093 gross unrealized appreciation and $10,699,863 gross unrealized depreciation. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Global Real Estate Securities Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Global Real Estate Securities Fund (one of the series comprising Dreyfus Premier Investment Funds, Inc.) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the three years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the periods ended December 31, 2007 and 2006 were audited by other auditors whose report dated February 28, 2008, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Global Real Estate Securities Fund at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the three years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 28, 2011 The Fund 31 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 67.37% of the ordinary dividends paid during the fiscal year ended December 31, 2010 as qualifying for the corporate dividends received deduction. For the fiscal year ended December 31, 2010, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $598,646 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 32 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board held on July 13, 2010, the Board considered the re-approval of the fund’s Management Agreement with Dreyfus and the Sub-Investment Advisory Agreement between Dreyfus and Urdang Securities Management, Inc. (“Urdang”) (together, the “Agreements”) for a one-year term ending July 31, 2011. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the re-approval of the Agreements, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to the Agreements. Dreyfus’ representatives reviewed the fund’s distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus’ representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the fund’s asset size. The Board members considered Dreyfus’ and Urdang’s research and portfolio management capabilities. The Board members also considered that Dreyfus provides oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting and compliance infrastructure, as well as Dreyfus’ supervisory activities over Urdang. The The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Board also considered Urdang’s brokerage policies and practices, the standards applied in seeking best execution and Urdang’s policies and practices regarding soft dollars. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed the fund’s performance for the one-, two- and three-year periods ended May 31, 2010, and compared the fund’s performance to the performance of a group of comparable retail front-end load global real estate funds (the “Performance Group”) and to a larger universe of funds consisting of all retail and institutional global real estate funds (the “Performance Universe”), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the one-year period ended May 31, 2010 and above the Performance Group and Performance Universe medians for the two- and three-year periods ended May 31, 2010. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members also discussed the fund’s management fee and expense ratio and reviewed the range of actual and contractual management fees and total expense ratios of a group of comparable funds (the “Expense Group”) and a broader group of funds (the “Expense Universe”), each selected and provided by Lipper.The Board noted that Dreyfus has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.20% of the value of Class I shares’ average daily net assets. In addition, the Board noted that Dreyfus has agreed, until May 1, 2011, 34 to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary expenses, shareholder services fees and 12b-1 fees) do not exceed 1.35% of the value of Class A and Class C shares’ average daily net assets.The Board members noted that the fund’s actual management fee was below the Expense Group and Expense Universe medians, the fund’s contractual management fee was above the Expense Group median and the fund’s total expense ratio was above the Expense Group and Expense Universe medians. Representatives of Dreyfus noted that there were no other mutual funds managed by Dreyfus, Urdang or their affiliates with similar investment objectives, policies and strategies, and reviewed with the Board other accounts managed by Dreyfus, Urdang or their affiliates with similar investment objectives, policies and strategies as the fund (the “Similar Accounts”). Dreyfus’ representatives explained the nature of the Similar Accounts and the differences, from Dreyfus’ and Urdang’s perspective, as applicable, in providing services to such Similar Accounts as compared to managing and providing services to the fund. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the fund’s management fee. The Board considered the fee to Urdang in relation to the fee paid to Dreyfus by the fund and the respective services provided by Urdang and Dreyfus.The Board also noted that Urdang’s fee is paid by Dreyfus (out of its fee from the fund) and not the fund. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and to Urdang from acting as sub-adviser and noted the soft dollar arrangements with respect to trading the fund’s investments. It was noted that the Board members should consider Dreyfus’ profitability with respect to the fund as part of their evaluation of whether the fees under the Agreements bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Since Dreyfus, and not the fund, pays Urdang pursuant to the Sub-Investment Advisory Agreement, the Board did not consider Urdang’s profitability to be relevant to its deliberations. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered. The Board also noted the fee waiver and expense reimbursement arrangement and the effect on Dreyfus’ profitability. 36 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to re-approving the Agreements. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus and Urdang are adequate and appropriate. The Board was generally satisfied with the fund’s relative performance. The Board concluded that the fees payable to Dreyfus and Urdang were reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement and Sub-Investment Advisory Agreement was in the best interests of the fund and its shareholders. The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) 38 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 39 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. 40 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 41 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellon’s Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 42 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus Large Cap Equity Fund ANNUAL REPORT December 31, 2010 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Information About the Review and Approval of the Fund’s Management Agreement 39 Board Members Information 41 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Large Cap Equity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Large Cap Equity Fund, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors’ early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the world’s emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad.With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in today’s market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period from January 1, 2010, through December 31, 2010, as provided by Irene D. O’Neill, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Large Cap Equity Fund’s Class A shares produced a total return of 15.23%, Class C shares returned 14.69% and Class I shares returned 16.09%. 1 In comparison, the Standard and Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), the fund’s benchmark, achieved a total return of 15.08%. 2 A stock market rally late in the year more than offset earlier weakness as an uneven U.S. economic recovery gained momentum.The fund’s Class A and I shares produced returns that were higher than the benchmark, due to a relatively constructive investment posture that enabled the fund to capture more of the market’s gains over the second half of the year. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue this goal, the fund normally invests at least 80% of its assets in equity securities of large-capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund invests primarily in large, established companies that we believe have proven track records and the potential for superior relative earnings growth.The investment process begins with a “top-down” assessment of broad economic, political and social trends and their implications for different market and industry sectors. Fundamental research is used to identify companies with the potential for above-average earnings and revenue growth; sustainable competitive advantage; strong or improving financial condition; and/or earnings power that is either unrecognized or underestimated by the market. Waning Economic Concerns Fueled a Market Rally Soon after the start of 2010, a number of new developments shook investors’ confidence in ongoing global and domestic economic recoveries. Europe was roiled by a sovereign debt crisis that led to austerity The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) measures throughout the region, and mixed housing and employment data in the United States weighed on already mild growth. As a result, U.S. stocks generally declined amid heightened volatility over the first half of the year. Later, however, it became more clear that investors’ economic concerns may have been overblown. Corporate earnings exceeded analysts’ expectations, commodity prices climbed amid robust demand from the world’s emerging markets, and the U.S. and global economies remained on upward trajectories.The resolution of midterm elections and new stimulative programs by the Federal Reserve Board also boosted investor sentiment, helping the S&P 500 Index end the year with double-digit gains. Focus on Secular Growth Boosted Fund Results Although an emphasis on more economically sensitive stocks and industry groups dampened the fund’s relative performance over the first half of 2010, the same constructive investment posture enabled the fund to participate more fully than the benchmark in the U.S. stock market’s gains over the second half of the year. Our stock selection strategy in the industrials sector proved particularly rewarding, as machinery producers such as Caterpillar, Deere & Co. and Eaton saw their earnings climb amid robust demand for machinery from the emerging and developed markets. In the information technology sector, we focused on companies that appeared poised to benefit from widespread adoption of new technolo-gies.These secular growth stories included “cloud computing,” in which business enterprises maintain applications and data over the Internet, and business analytics which aim to mine useful information from vast amounts of corporate data. These trends are benefiting software developers and service providers such as Salesforce.com, Rovi and Teradata. Similarly, overweighted exposure to electronics innovator Apple boosted fund results as consumers flocked to its tablet computing and smartphone products. Conversely, the fund held underweighted positions in Microsoft, Cisco Systems and other companies selling more mature technologies that lagged the sector. The fund’s position in Citigroup bolstered returns from the financials sector when the bank recovered from the global financial crisis. Insurers 4 Aflac and ACE Limited also rallied when their business strategies gained traction in the recovering economy.The fund further benefited from its lack of exposure to Bank of America, which struggled with industry-wide issues surrounding the mortgage foreclosure process and consumer lending. Disappointments during 2010 included the consumer discretionary sector, where casino equipment provider International Game Technology suffered from continued weak demand for slot machines. In the consumer staples sector, an expected turnaround of Avon Products did not materialize as quickly as we anticipated. Finding New Growth Opportunities in a Rallying Market As of year-end, we believe the current economic recovery is likely to persist, but significant headwinds remain. Consequently, we have maintained a bias toward more cyclical investments, and we have continued to look for companies likely to benefit from secular growth stemming from developments such as new products, robust demand from the emerging markets and mergers-and-acquisitions activity. While the fund’s sector allocations approximate those of the S&P 500 Index, we have emphasized industry groups that we deem attractive within market sectors, such as cloud computing specialists in the information technology sector, health care companies with strong new-product pipelines and businesses exposed to growth in emerging markets. January 18, 2011 Please note, the position in any security highlighted with italicized typeface as sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on the redemption of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement through May 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Large Cap Equity Fund Class A shares and Class I shares and the Standard & Poor’s 500 Composite Stock Price Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A and Class I shares of Dreyfus Large Cap Equity Fund on 12/31/00 to a $10,000 investment made in the Standard & Poor’s 500 Composite Stock Price Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses. Performance for Class C shares will vary from the performance of Class A shares and Class I shares shown above due to differences in charges and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 8/10/92 8.58% –1.28% –0.83% without sales charge 8/10/92 15.23% –0.11% –0.25% Class C shares with applicable redemption charge † 9/13/08 13.69% 0.34% †† –0.02% †† without redemption 9/13/08 14.69% 0.34% †† –0.02% †† Class I shares 8/10/92 16.09% 0.98% 0.41% Standard & Poor’s 500 Composite Stock Price Index 15.08% 2.29% 1.42% Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for periods prior to 9/13/08 (the inception date for Class C shares), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Equity Fund from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Class A Class C Class I Expenses paid per $1,000 † $ 8.50 $ 10.71 $ 4.29 Ending value (after expenses) $1,263.60 $1,259.40 $1,267.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Class A Class C Class I Expenses paid per $1,000 † $ 7.58 $ 9.55 $ 3.82 Ending value (after expenses) $1,017.69 $1,015.73 $1,021.42 † Expenses are equal to the fund’s annualized expense ratio of 1.49% for Class A, 1.88% for Class C and .75% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks—98.9% Shares Value ($) Consumer Discretionary—9.8% Carnival 68,200 3,144,702 International Game Technology 106,950 1,891,946 Johnson Controls 88,850 3,394,070 Lowe’s 94,310 2,365,295 Target 41,500 2,495,395 Walt Disney 91,650 3,437,791 Yum! Brands 46,970 2,303,879 Consumer Staples—9.7% Avon Products 74,090 2,153,055 Coca-Cola 44,600 2,933,342 Costco Wholesale 27,580 1,991,552 Kraft Foods, Cl. A 92,940 2,928,539 PepsiCo 44,150 2,884,320 Philip Morris International 47,330 2,770,225 Procter & Gamble 28,795 1,852,382 Wal-Mart Stores 27,700 1,493,861 Energy—13.1% Chevron 27,200 2,482,000 Exxon Mobil 99,990 7,311,269 Halliburton 51,800 2,114,994 Occidental Petroleum 21,360 2,095,416 Plains Exploration & Production 65,190 a 2,095,207 QEP Resources 57,410 2,084,557 Schlumberger 29,030 2,424,005 Southwestern Energy 63,790 a 2,387,660 Valero Energy 116,600 2,695,792 Financial—15.5% ACE 33,130 2,062,343 Aflac 49,110 2,771,277 American Express 56,245 2,414,035 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Citigroup 833,500 a 3,942,455 Invesco 119,746 2,881,089 JPMorgan Chase & Co. 90,320 3,831,374 Morgan Stanley 100,020 2,721,544 PNC Financial Services Group 27,710 1,682,551 State Street 47,470 2,199,760 U.S. Bancorp 95,850 2,585,075 Wells Fargo & Co. 101,700 3,151,683 Health Care—11.1% Agilent Technologies 60,780 a 2,518,115 Amgen 31,500 a 1,729,350 Baxter International 51,400 2,601,868 Cardinal Health 56,480 2,163,749 Covidien 55,530 2,535,500 Merck & Co. 48,933 1,763,545 Pfizer 201,700 3,531,767 Watson Pharmaceuticals 47,150 a 2,435,298 Zimmer Holdings 43,250 a 2,321,660 Industrial—11.2% Caterpillar 37,640 3,525,362 Deere & Co. 29,200 2,425,060 Eaton 23,150 2,349,956 Emerson Electric 50,350 2,878,509 General Electric 140,430 2,568,465 Honeywell International 47,170 2,507,557 Union Pacific 29,000 2,687,140 United Technologies 37,670 2,965,382 10 Common Stocks (continued) Shares Value ($) Information Technology—20.5% Accenture, Cl. A 53,050 2,572,394 Apple 25,020 a 8,070,451 Google, Cl. A 7,410 a 4,401,318 Hewlett-Packard 59,830 2,518,843 Intel 135,800 2,855,874 International Business Machines 31,130 4,568,639 Juniper Networks 80,710 a 2,979,813 Microsoft 64,670 1,805,586 Rovi 42,500 a 2,635,425 Salesforce.com 22,680 a 2,993,760 Taiwan Semiconductor Manufacturing, ADR 192,350 2,412,069 Teradata 54,110 a 2,227,168 Materials—3.9% Air Products & Chemicals 30,300 2,755,785 Celanese, Ser. A 54,000 2,223,180 Freeport-McMoRan Copper & Gold 22,540 2,706,829 Telecommunication Services—2.0% AT&T 86,280 2,534,906 Frontier Communications 75 730 Verizon Communications 37,610 1,345,686 Utilities—2.1% Questar 126,210 2,197,316 Sempra Energy 37,850 1,986,368 Total Common Stocks (cost $169,109,326) The Fund 11 STATEMENT OF INVESTMENTS (continued) Other Investment—.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,448,000) 1,448,000 b Total Investments (cost $170,557,326) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% ADR—American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 20.5 Consumer Staples 9.7 Financial 15.5 Materials 3.9 Energy 13.1 Utilities 2.1 Industrial 11.2 Telecommunication Services 2.0 Health Care 11.1 Money Market Investment .7 Consumer Discretionary 9.8 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 169,109,326 193,274,863 Affiliated issuers 1,448,000 1,448,000 Cash 271,037 Receivable for shares of Common Stock subscribed 314,475 Dividends receivable 289,934 Prepaid expenses 21,174 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 114,387 Payable for shares of Common Stock redeemed 50,892 Accrued expenses 55,513 Net Assets ($) Composition of Net Assets ($): Paid-in capital 239,854,565 Accumulated undistributed investment income—net 1,817,553 Accumulated net realized gain (loss) on investments (70,438,964) Accumulated net unrealized appreciation (depreciation) on investments 24,165,537 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 373,969 54,880 194,969,842 Shares Outstanding 35,791 5,137 17,807,315 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends (net of $1,594 foreign taxes withheld at source): Unaffiliated issuers 3,190,497 Affiliated issuers 2,596 Income from securities lending—Note 1(b) 1,239 Total Income Expenses: Management fee—Note 3(a) 1,249,718 Registration fees 60,193 Professional fees 39,527 Shareholder servicing costs—Note 3(c) 32,989 Custodian fees—Note 3(c) 21,125 Directors’ fees and expenses—Note 3(d) 18,703 Prospectus and shareholders’ reports 4,795 Loan commitment fees—Note 2 2,048 Interest expense—Note 2 794 Distribution fees—Note 3(b) 358 Miscellaneous 8,934 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (63,764) Less—reduction in fees due to earnings credits—Note 3(c) (112) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 7,611,311 Net realized gain (loss) on options transactions 16,335 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 17,565,021 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 a Operations ($): Investment income—net 1,819,024 2,335,006 Net realized gain (loss) on investments 7,627,646 (32,848,964) Net unrealized appreciation (depreciation) on investments 17,565,021 68,408,414 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (2,593) — Class C Shares (465) — Class I Shares (2,333,419) — Total Dividends — Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 136,510 43,662 Class C Shares 11,001 26,470 Class I Shares 27,234,744 31,165,090 Dividends reinvested: Class A Shares 2,438 — Class C Shares 383 — Class I Shares 395,348 — Cost of shares redeemed: Class A Shares (79,009) (5,891) Class C Shares (165) — Class I Shares (41,869,393) (88,597,716) Class T Shares — (6,163) Increase (Decrease) in Net Assets from Capital Stock Transactions Settlement payment from unaffiliated third party † — Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 184,754,081 204,234,173 End of Period Undistributed investment income—net 1,817,553 2,335,006 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2010 2009 a Capital Share Transactions: Class A b Shares sold 15,127 5,669 Shares issued for dividends reinvested 258 — Shares redeemed (8,229) (724) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 1,225 2,984 Shares issued for dividends reinvested 40 — Shares redeemed (17) — Net Increase (Decrease) in Shares Outstanding Class I Shares sold 2,742,614 3,984,033 Shares issued for dividends reinvested 40,219 — Shares redeemed (4,296,121) (12,243,969) Net Increase (Decrease) in Shares Outstanding Class T b Shares redeemed — † See Note 5. a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 905 Class T shares representing $6,163 were converted to 912 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the fund’s Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, respectively of the fund’s predecessor, BNY Hamilton Large Cap Equity Fund (“Hamilton Large Cap Equity Fund”), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the fund’s Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Large Cap Equity Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s and the fund’s predecessor’s financial statements. Year Ended December 31, Class A Shares † 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 9.14 7.16 14.61 14.42 13.35 Investment Operations: Investment income—net a .03 .05 .12 .10 .10 Net realized and unrealized gain (loss) on investments 1.35 1.93 (6.80) 1.48 2.03 Total from Investment Operations 1.38 1.98 (6.68) 1.58 2.13 Distributions: Dividends from investment income—net (.08) — (.09) (.10) (.08) Dividends from net realized gain on investments — — (.56) (1.29) (.98) Return of capital — — (.12) — — Total Distributions (.08) — (.77) (1.39) (1.06) Settlement payment from unaffiliated third party .01 — Net asset value, end of period 10.45 9.14 7.16 14.61 14.42 Total Return (%) b 15.23 c 27.62 (47.50) 10.94 16.11 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.04 3.75 1.11 1.04 1.03 Ratio of net expenses to average net assets 1.50 1.50 1.03 1.04 1.03 Ratio of net investment income to average net assets .30 .61 .99 .69 .69 Portfolio Turnover Rate 43.92 59.68 77 66 53 Net Assets, end of period ($ x 1,000) 374 262 170 27,391 28,389 † Represents information for Class A shares of the fund’s predecessor, BNY Hamilton Large Cap Equity Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c If settlement payment from unaffiliated third party was not made, total return would have been 15.12%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class C Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 9.40 7.38 11.05 Investment Operations: Investment income (loss)—net b (.02) (.00) c .02 Net realized and unrealized gain (loss) on investments 1.39 2.02 (3.69) Total from Investment Operations 1.37 2.02 (3.67) Distributions: Dividends from investment income—net (.09) — — Settlement payment from unaffiliated third party .00 c — — Net asset value, end of period 10.68 9.40 7.38 Total Return (%) d 14.69 e 27.37 (33.21) f Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.02 2.26 1.88 g Ratio of net expenses to average net assets 1.98 2.02 1.86 g Ratio of net investment income loss) to average net assets (.18) (.02) .85 g Portfolio Turnover Rate 43.92 59.68 77 Net Assets, end of period ($ x 1,000) 55 37 7 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e The impact of the settlement payment from unaffiliated third party on total return amounted to less than .01%. f Not annualized. g Annualized. See notes to financial statements. 18 Year Ended December 31, Class I Shares † 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 9.55 7.40 14.66 14.46 13.38 Investment Operations: Investment income—net a .10 .11 .16 .14 .13 Net realized and unrealized gain (loss) on investments 1.41 2.04 (6.63) 1.49 2.05 Total from Investment Operations 1.51 2.15 (6.47) 1.63 2.18 Distributions: Dividends from investment income—net (.12) — (.11) (.14) (.12) Dividends from net realized gain on investments — — (.56) (1.29) (.98) Return of capital — — (.12) — — Total Distributions (.12) — (.79) (1.43) (1.10) Settlement payment from unaffiliated third party .01 — Net asset value, end of period 10.95 9.55 7.40 14.66 14.46 Total Return (%) 16.09 b 29.05 (45.91) 11.27 16.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .80 .86 .80 .79 .78 Ratio of net expenses to average net assets .77 .78 .79 .79 .78 Ratio of net investment income to average net assets 1.02 1.37 1.41 .94 .93 Portfolio Turnover Rate 43.92 59.68 77 66 53 Net Assets, end of period ($ x 1,000) 194,970 184,456 204,051 401,002 385,132 † Represents information for Institutional shares of the fund’s predecessor, BNY Hamilton Large Cap Equity Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b If settlement payment from unaffiliated third party was not made, total return would have been 15.99%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Large Cap Equity Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 250 million shares of $.001 par value Common Stock.The fund currently offers three Classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of December 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 1,842 Class A and 905 Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 20 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 22 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 190,862,794 — — Equity Securities— Foreign † 2,412,069 — — Mutual Funds 1,448,000 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the fund’s financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of 24 rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2010,The Bank of NewYork Mellon earned $531 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 12/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 847,000 33,517,000 32,916,000 1,448,000 .7 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,817,553, accumulated capital losses $70,327,360 and unrealized appreciation $24,053,933. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009 were as follows: ordinary income $2,336,477 and $0, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2010, was approximately $52,600 with a related weighted average annualized interest rate of 1.51%. 26 NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at an annual rate of .70% of the value of the fund’s average daily net assets and is payable monthly. The Manager has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .79% of the value of Class I shares average daily net assets. In addition, the Manager has agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary expenses, shareholder services fees and Rule 12b-1 fees) do not exceed 1.25% of the value of Class A and Class C shares average daily net assets. The reduction in expenses, pursuant to the undertakings, amounted to $63,764 during the period ended December 31, 2010. During the period ended December 31, 2010, the Distributor retained $737 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended December 31, 2010, Class C shares were charged $358 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2010, Class A and Class C shares were charged $792 and $119, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $14,792 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $1,842 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $112. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $21,125 pursuant to the custody agreement. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. 28 The components of “Due toThe Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $113,130, Rule 12b-1 distribution plan fees $34, shareholder services plan fees $95, custodian fees $4,663, chief compliance officer fees $1,728 and transfer agency per account fees $1,911, which are offset against an expense reimbursement currently in effect in the amount of $7,174. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and options transactions, during the period ended December 31, 2010, amounted to $77,128,697 and $91,593,740, respectively. The provisions of ASC Topic 815 “Derivatives and Hedging” require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as “hedges” and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund’s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund purchases and writes (sells) put and call options to hedge against changes in the values of equities, or as a substitute for an investment.The fund is subject to market risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. 30 The following summarizes the fund’s call/put options written for the period ended December 31, 2010: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2009 — — Contracts written 360 46,693 Contracts terminated: Contracts closed 225 30,358 30,358 — Contracts expired 135 16,335 — 16,335 Total contracts terminated 360 46,693 30,358 16,335 Contracts Outstanding December 31, 2010 — — The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2010: Average Market Value ($) Equity options contracts 6,006 At December 31, 2010, the cost of investments for federal income tax purposes was $170,668,930; accordingly, accumulated net unrealized appreciation on investments was $24,053,933, consisting of $31,044,478 gross unrealized appreciation and $6,990,545 gross unrealized depreciation. NOTE 5—Other: During the period ended December 31, 2010, the fund received a regulatory settlement payment of $137,539 from an unaffiliated third party which is included in the Statement of Changes in Net Assets. The Fund 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Large Cap Equity Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Large Cap Equity Fund (one of the series comprising Dreyfus Premier Investment Funds, Inc.) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the three years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for the years ended December 31, 2007 and 2006 were audited by other auditors whose report dated February 28, 2008, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Large Cap Equity Fund at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the three years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 28, 2011 32 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2010 as qualifying for the corporate dividends received deduction. For the fiscal year ended December 31, 2010, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $2,336,477 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board held on July 13, 2010, the Board considered the re-approval of the fund’s Management Agreement with Dreyfus for a one-year term ending January 31, 2011.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the re-approval of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus’ representatives reviewed the fund’s distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus’ representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the fund’s asset size. The Board members also considered Dreyfus’ research and portfolio management capabilities and Dreyfus’ oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus’ extensive administrative, accounting and compliance infrastructure. The Board also considered Dreyfus’ brokerage policies and practices, the standards applied in seeking best execution and Dreyfus’ policies and practices regarding soft dollars. 34 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed the fund’s performance for various periods and compared the fund’s performance to the performance of a group of comparable retail front-end load large-cap core funds (the “Performance Group”) and to a larger universe of funds consisting of all retail and institutional large-cap core funds (the “Performance Universe”), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods except the one-year period ended May 31, 2010, when it was above the Performance Group median, and the ten-year period ended May 31, 2010, when it was at the Performance Group median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members discussed with representatives of Dreyfus the reasons for the fund’s underperformance compared to the Performance Group and Performance Universe medians during the applicable periods, and Dreyfus’ efforts to improve performance.The Board members also received a presentation from the fund’s primary portfolio manager during which the portfolio manager discussed the fund’s investment strategy and the factors that affected the fund’s performance. The Board members also discussed the fund’s management fee and expense ratio and reviewed the range of actual and contractual management fees and total expense ratios compared to a group of comparable funds (the “Expense Group”) and a broader group of funds (the “Expense Universe”), each selected and provided by Lipper.The Board noted that Dreyfus has contractually agreed, until May 1, 2011, to waive The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .79% of the value of Class I shares’ average daily net assets. In addition, the Board noted that Dreyfus has agreed, until May 1, 2011, to waive receipt of its fee and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary fees, shareholder services fees and 12b-1 fees) do not exceed 1.25% of the value of Class A and Class C shares average daily net assets.The Board members noted that the fund’s actual and contractual management fees were lower than the Expense Group medians (in the first and second quartile, respectively), the actual management fee was lower than the Expense Universe median (in the first quartile) and the total expense ratio was higher than the Expense Group and Expense Universe medians (in the fourth quartile). Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the “Similar Funds”), and by other accounts managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies as the fund (the “Similar Accounts”). Dreyfus’ representatives explained the nature of the Similar Accounts and the differences, from Dreyfus’ perspective, in providing services to such Similar Accounts as compared to managing and providing services to the fund.The Board members considered the relevance of the fee information provided for the Similar Funds and the Similar Accounts to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocat- 36 ing costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the fund’s investments. It was noted that the Board members should consider Dreyfus’ profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered.The Board also noted fee waiver and expense reimbursement arrangements and the effect on Dreyfus’ profitability. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to re-approving the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Fund 37 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Although the Board noted the funds improved one-year relative performance, the Board was concerned about the funds relative performance and concluded it was necessary to closely monitor the performance of the fund and its portfolio management team. The Board concluded that the fee payable by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement through July 31, 2011 was in the best interests of the fund and its shareholders. 38 BOARD MEMBERS INFORMATION (Unaudited) The Fund 39 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member 40 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. The Fund 41 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since August 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 42 ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellon’s Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 43 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus Large Cap Growth Fund ANNUAL REPORT December 31, 2010 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Information About the Review and Approval of the Fund’s Management Agreement 38 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Large Cap Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Large Cap Growth Fund, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors’ early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the world’s emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad. With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in today’s market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period from January 1, 2010, through December 31, 2010, as provided by Irene D. O’Neill, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Large Cap Growth Fund’s Class A shares produced a total return of 15.60%, Class C shares returned 15.10% and Class I shares returned 16.34%. 1 In comparison, the Russell 1000 Growth Index (the “Index”), the fund’s benchmark, achieved a total return of 16.71%. 2 A stock market rally late in the year more than offset earlier weakness when an uneven U.S. economic recovery gained momentum. The fund produced returns that slightly underperformed its benchmark, as strong results in the technology, industrials and materials sectors were offset by lagging relative performance in the consumer discretionary and consumer staples sectors. The Fund’s Investment Approach The fund seeks long-term capital appreciation.To pursue this goal, the fund normally invests at least 80% of its assets in equity securities of large-capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund invests primarily in large, established companies that we believe have proven track records and the potential for superior relative earnings growth.The investment process begins with a “top-down” assessment of broad economic, political and social trends and their implications for different market and industry sectors. Fundamental research is used to identify companies with the potential for accelerating earnings and revenue growth, favorable market positions, improving operating efficiencies, and/or increasing earnings per share. Waning Economic Concerns Fueled a Market Rally Soon after the start of 2010, a number of new developments shook investors’ confidence in ongoing global and domestic economic recoveries. Europe was roiled by a sovereign debt crisis that led to austerity measures throughout the region, and mixed housing and employment data in the United States weighed on already mild growth.As a result, U.S. stocks generally declined amid heightened volatility over the first half of the year. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) However, it later became clearer that investors’ economic concerns may have been overblown. Corporate earnings exceeded analysts’ expectations, commodity prices climbed amid robust demand from the world’s emerging markets, and the U.S. and global economies remained on upward trajectories.The resolution of midterm elections and new stimulative programs by the Federal Reserve Board also boosted investor sentiment, helping the S&P 500 Index end the year with double-digit gains. In this environment, growth stocks generally outperformed value-oriented stocks. Focus on Secular Growth Boosted Fund Results Although an emphasis on more economically sensitive companies and industry groups supported the fund’s relative performance during 2010, our stock selection strategy produced mixed results, resulting in overall returns that were roughly in line with market averages. Our stock selection strategy proved particularly successful in the information technology sector, where we focused on companies that appeared poised to benefit from widespread adoption of new technologies.These secular growth stories included “cloud computing,” in which business enterprises maintain applications and data over the Internet, benefiting software developers and service providers. Other growth trends relate to management of digital media and business analytics which aim to mine useful information from vast amounts of corporate data. Companies positioned to benefit from these emerging applications include Juniper Networks, Cognizant Technology Solutions, Salesforce.com, Rovi and Teradata. Similarly, overweighted exposure to electronics innovator Apple boosted fund results as consumers flocked to its tablet computing and smartphone products. Conversely, the fund held underweighted positions in Microsoft, Cisco Systems and other companies selling more mature technologies which lagged. Our stock picks in the industrials sector also proved rewarding, as companies such as Caterpillar, Parker-Hannifin, Honeywell International and Union Pacific saw their earnings climb amid resurgent U.S. manufacturing activity and robust demand for industrial commodities and equipment from the emerging markets. In the materials sector, the fund’s relative performance benefited from an overweighted position in iron ore producer Cliffs Natural Resources, which advanced along with commodity prices. 4 Disappointments during 2010 included the consumer discretionary sector, where casino equipment provider International Game Technology suffered from continued weak demand for slot machines.Among retailers, J. Crew Group was hurt by fashion miscalculations that dampened apparel sales, while the fund held few of the specialty retailers that fared well in 2010. In the consumer staples sector, an expected turnaround of Avon Products did not materialize as quickly as we anticipated, and cereal maker Kellogg suffered due to higher input costs. Finding New Growth Opportunities in a Rallying Market As of year-end, we believe the current economic recovery is likely to persist, but significant headwinds remain. Consequently, we have maintained a bias toward more cyclical investments, and we have continued to look for companies likely to benefit from secular growth stemming from developments such as new products, robust demand from the emerging markets and heightened mergers-and-acquisitions activity. Within the market sectors, we have emphasized industry groups that we deem attractive, such as cloud computing specialists in the information technology sector, health care companies with strong new-product pipelines and companies exposed to fast growing emerging markets. January 18, 2011 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on the redemption of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through May 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Russell 1000 Growth Index is an unmanaged index that measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Large Cap Growth Fund Class A shares and Class I shares and the Russell 1000 Growth Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A and Class I shares of Dreyfus Large Cap Growth Fund on 12/31/00 to a $10,000 investment made in the Russell 1000 Growth Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses. Performance for Class C shares will vary from the performance of Class A shares and Class I shares shown above due to differences in charges and expenses.The Index is an unmanaged index which measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 12/31/86 9.00% 1.30% –2.46% without sales charge 12/31/86 15.60% 2.52% –1.88% Class C shares with applicable redemption charge † 9/13/08 14.10% 2.43% †† –1.92% †† without redemption 9/13/08 15.10% 2.43% †† –1.92% †† Class I shares 4/1/97 16.34% 2.85% –1.61% Russell 1000 Growth Index 16.71% 3.75% 0.02% Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for periods prior to 9/13/08 (the inception date for Class C shares), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Growth Fund from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Class A Class C Class I Expenses paid per $1,000 † $ 8.53 $ 11.18 $ 4.95 Ending value (after expenses) $1,255.00 $1,250.90 $1,258.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Class A Class C Class I Expenses paid per $1,000 † $ 7.63 $ 10.01 $ 4.43 Ending value (after expenses) $1,017.64 $1,015.27 $1,020.82 † Expenses are equal to the fund’s annualized expense ratio of 1.50% for Class A, 1.97% for Class C and .87% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks—98.9% Shares Value ($) Consumer Discretionary—13.2% Amazon.com 4,550 a 819,000 Carnival 19,660 906,523 International Game Technology 39,610 700,701 Lowe’s 25,620 642,550 McDonald’s 5,860 449,814 NIKE, Cl. B 6,300 538,146 Target 16,780 1,008,981 Time Warner Cable 10,400 686,712 Walt Disney 25,580 959,506 Yum! Brands 15,940 781,857 Consumer Staples—9.4% Avon Products 25,270 734,345 Coca-Cola 16,960 1,115,459 Costco Wholesale 7,900 570,459 Kellogg 12,070 616,536 PepsiCo 11,590 757,175 Philip Morris International 19,640 1,149,529 Wal-Mart Stores 6,790 366,185 Energy—12.4% Cameron International 15,300 a 776,169 Exxon Mobil 26,190 1,915,013 Halliburton 17,000 694,110 Newfield Exploration 10,200 a 735,522 Occidental Petroleum 6,800 667,080 QEP Resources 18,400 668,104 Schlumberger 8,710 727,285 Southwestern Energy 22,510 a 842,549 Financial—5.1% American Express 12,705 545,299 Assured Guaranty 26,700 472,590 Host Hotels & Resorts 34,100 b 609,367 IntercontinentalExchange 4,700 a 560,005 Invesco 29,728 715,255 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care—9.6% Agilent Technologies 15,000 a 621,450 Amgen 8,270 a 454,023 Baxter International 15,400 779,548 Cardinal Health 10,680 409,151 Celgene 7,780 a 460,109 Covidien 14,100 643,806 Human Genome Sciences 16,200 a 387,018 Medco Health Solutions 7,980 a 488,935 Watson Pharmaceuticals 14,300 a 738,595 Zimmer Holdings 8,130 a 436,418 Industrial—13.5% Boeing 12,200 796,172 Caterpillar 12,760 1,195,102 Danaher 15,060 710,380 Honeywell International 21,370 1,136,029 Ingersoll-Rand 21,620 c 1,018,086 Parker-Hannifin 12,290 1,060,627 Union Pacific 8,880 822,820 United Technologies 11,490 904,493 Information Technology—32.3% Accenture, Cl. A 13,940 675,951 Apple 10,380 a 3,348,173 ARM Holdings, ADR 30,760 c 638,270 Baidu, ADR 6,600 a 637,098 Broadcom, Cl. A 19,330 841,821 Cognizant Technology Solutions, Cl. A 13,670 a 1,001,874 Google, Cl. A 3,440 a 2,043,257 Hewlett-Packard 27,290 1,148,909 Intel 34,620 728,059 International Business Machines 12,510 1,835,968 Juniper Networks 26,100 a 963,612 Microsoft 19,280 538,298 Rovi 16,250 a 1,007,662 Salesforce.com 9,510 a 1,255,320 Teradata 19,320 a 795,211 10 Common Stocks (continued) Shares Value ($) Information Technology (continued) VMware, Cl. A 9,220 a 819,750 Materials—3.4% Cliffs Natural Resources 14,870 1,160,009 Praxair 8,260 788,582 Total Common Stocks (cost $46,086,600) Other Investment—1.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $658,000) 658,000 d Investment of Cash Collateral for Securities Loaned—2.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,569,094) 1,569,094 d Total Investments (cost $48,313,694) 102.9% Liabilities, Less Cash and Receivables (2.9%) Net Assets 100.0% ADR—American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Security, or portion thereof, on loan.At December 31, 2010, the market value of the fund’s securities on loan was $1,540,426 and the market value of the collateral held by the fund was $1,569,094. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 32.3 Consumer Staples 9.4 Industrial 13.5 Financial 5.1 Consumer Discretionary 13.2 Money Market Investments 4.0 Energy 12.4 Materials 3.4 Health Care 9.6 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $1,540,426)—Note 1(b): Unaffiliated issuers 46,086,600 56,022,412 Affiliated issuers 2,227,094 2,227,094 Cash 25,751 Dividends and interest receivable 49,732 Prepaid expenses 16,746 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 46,879 Liability for securities on loan—Note 1(b) 1,569,094 Payable for shares of Common Stock redeemed 58,801 Accrued expenses 56,821 Net Assets ($) Composition of Net Assets ($): Paid-in capital 55,837,383 Accumulated undistributed investment income—net 305,739 Accumulated net realized gain (loss) on investments (9,468,794) Accumulated net unrealized appreciation (depreciation) on investments 9,935,812 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 475,196 52,356 56,082,588 Shares Outstanding 69,488 7,666 8,044,699 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends (net of $785 foreign taxes withheld at source): Unaffiliated issuers 888,642 Affiliated issuers 712 Income from securities lending—Note 1(b) 882 Total Income Expenses: Management fee—Note 3(a) 461,521 Registration fees 39,971 Auditing fees 39,112 Custodian fees—Note 3(c) 21,649 Shareholder servicing costs—Note 3(c) 10,893 Prospectus and shareholders’ reports 9,275 Directors’ fees and expenses—Note 3(d) 8,888 Interest expense—Note 2 5,024 Legal fees 1,318 Loan commitment fees—Note 2 1,142 Distribution fees—Note 3(b) 548 Miscellaneous 13,074 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (29,368) Less—reduction in fees due to earnings credits—Note 3(c) (61) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 11,428,475 Net realized gain (loss) on options transactions 9,075 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (1,796,783) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 a Operations ($): Investment income—net 307,250 599,691 Net realized gain (loss) on investments 11,437,550 (9,128,294) Net unrealized appreciation (depreciation) on investments (1,796,783) 33,824,576 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (1,212) — Class C Shares (98) — Class I Shares (599,892) — Total Dividends — Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 182,053 216,832 Class C Shares 27,473 56,685 Class I Shares 5,967,597 15,595,998 Dividends reinvested: Class A Shares 1,130 — Class C Shares 89 — Class I Shares 165,638 — Cost of shares redeemed: Class A Shares (47,463) (20) Class C Shares (61,817) (261) Class I Shares (51,264,910) (24,312,390) Class T Shares — (6,620) Increase (Decrease) in Net Assets from Capital Stock Transactions Settlement payment from unaffiliated third party † — Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 92,164,331 75,318,134 End of Period Undistributed investment income—net 305,739 599,691 14 Year Ended December 31, 2010 2009 a Capital Share Transactions: Class A b Shares sold 30,017 45,337 Shares issued for dividends reinvested 184 — Shares redeemed (7,624) (3) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 4,399 11,199 Shares issued for dividends reinvested 14 — Shares redeemed (10,656) (2) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 976,707 3,256,598 Shares issued for dividends reinvested 26,544 — Shares redeemed (8,176,874) (4,978,911) Net Increase (Decrease) in Shares Outstanding Class T b Shares redeemed — (1,558) Net Increase (Decrease) in Shares Outstanding — † See Note 5. a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b On the close of business on February 4, 2009, 1,558 Class T shares representing $6,620 were converted to 1,572 Class A shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the fund’s Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, repectively, of the fund’s predecessor, BNY Hamilton Large Cap Growth Fund (“Hamilton Large Cap Growth Fund”), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the fund’s Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Large Cap Growth Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s and the fund’s predecessor’s financial statements. Year Ended December 31, Class A Shares † 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 5.94 4.40 8.10 7.64 7.65 Investment Operations: Investment income (loss)—net a (.01) .01 .02 .01 .00 b Net realized and unrealized gain (loss) on investments .92 1.53 (3.28) 1.35 .44 Total from Investment Operations .91 1.54 (3.26) 1.36 .44 Distributions: Dividends from investment income—net (.02) — (.01) (.01) (.00) b Dividends from net realized gain on investments — — (.35) (.89) (.45) Return of capital — — (.08) — — Total Distributions (.02) — (.44) (.90) (.45) Settlement payment from unaffiliated third party .01 — Net asset value, end of period 6.84 5.94 4.40 8.10 7.64 Total Return (%) c 15.60 d 35.00 (41.90) 17.79 6.04 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.66 2.37 1.10 1.10 1.09 Ratio of net expenses to average net assets 1.51 1.47 1.10 1.10 1.09 Ratio of net investment income (loss) to average net assets (.13) .12 .20 .10 .06 Portfolio Turnover Rate 63.42 82.53 78 52 51 Net Assets, end of period ($ x 1,000) 475 279 7 4,127 5,487 † Represents information for Class A shares of the fund’s predecessor, Hamilton Large Cap Growth Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d If settlement payment from unaffiliated third party was not made, total return would have been 15.43%. See notes to financial statements. 16 Year Ended December 31, Class C Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 5.95 4.43 6.42 Investment Operations: Investment income (loss)—net b (.05) (.03) .00 c Net realized and unrealized gain (loss) on investments .93 1.55 (1.99) Total from Investment Operations .88 1.52 (1.99) Distributions: Dividends from investment income—net (.01) — — Settlement payment from unaffiliated third party .01 — — Net asset value, end of period 6.83 5.95 4.43 Total Return (%) d 15.10 e 34.09 (31.00) f Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.16 2.06 2.01 g Ratio of net expenses to average net assets 2.16 2.06 1.91 g Ratio of net investment income (loss) to average net assets (.81) (.48) .04 g Portfolio Turnover Rate 63.42 82.53 78 Net Assets, end of period ($ x 1,000) 52 83 12 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e If settlement payment from unaffiliated third party was not made, total return would have been 14.76%. f Not annualized. g Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class I Shares † 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 6.03 4.44 8.20 7.72 7.73 Investment Operations: Investment income—net a .03 .04 .04 .03 .02 Net realized and unrealized gain (loss) on investments .94 1.55 (3.34) 1.37 .45 Total from Investment Operations .97 1.59 (3.30) 1.40 .47 Distributions: Dividends from investment income—net (.04) — (.03) (.03) (.03) Dividends from net realized gain on investments — — (.35) (.89) (.45) Return of capital — — (.08) — — Total Distributions (.04) — (.46) (.92) (.48) Settlement payment from unaffiliated third party .01 — Net asset value, end of period 6.97 6.03 4.44 8.20 7.72 Total Return (%) 16.34 b 35.81 (42.03) 18.18 6.29 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 .88 .86 .85 .84 Ratio of net expenses to average net assets .88 .87 .84 .85 .84 Ratio of net investment income to average net assets .47 .75 .61 .34 .30 Portfolio Turnover Rate 63.42 82.53 78 52 51 Net Assets, end of period ($ x 1,000) 56,083 91,803 75,292 138,729 143,479 † Represents information for Institutional shares of the fund’s predecessor, Hamilton Large Cap Growth Fund through September 12, 2008. a Based on average shares outstanding at each month end. b If settlement payment from unaffiliated third party was not made, total return would have been 16.18%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Large Cap Growth Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund. The fund’s investment objective seeks to provide long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 250 million shares of $.001 par value Common Stock. The fund currently offers three Classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authorita- The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) tive U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain 20 factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 54,747,044 — — Equity Securities— Foreign † 1,275,368 — — Mutual Funds 2,227,094 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. 22 Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the fund’s financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2010,The Bank of NewYork Mellon earned $378 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 12/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 353,000 15,831,000 15,526,000 658,000 1.2 Dreyfus Institutional Cash Advantage Fund — 11,505,421 9,936,327 1,569,094 2.8 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions 24 as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $305,739, accumulated capital losses $9,373,045 and unrealized appreciation $9,840,063. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009 were as follows: ordinary income $601,202 and $0, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2010 was approximately $336,700, with a related weighted average annualized interest rate of 1.49%. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at an annual rate of .70% of the value of the fund’s average daily net assets and is payable monthly. The Manager has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .87% of the value of Class I shares’ average daily net assets. In addition, the Manager has agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary expenses, shareholder services fees and Rule 12b-1 fees) do not exceed 1.25% of the value of Class A and Class C shares’ average daily net assets. The reduction in expenses, pursuant to the undertakings, amounted to $29,368 during the period ended December 31, 2010. During the period ended December 31, 2010, the Distributor retained $346 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended December 31, 2010, Class C shares were charged $548 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of share- 26 holder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2010, Class A and Class C shares were charged $905 and $183, respectively, pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $6,556 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $998 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $61. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $21,649 pursuant to the custody agreement. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $44,328, Rule 12b-1 distribution plan fees $33, shareholder services plan fees $111, custodian fees $4,800, chief compliance officer fees $1,728 and transfer agency per account fees $1,136, which are offset against an expense reimbursement currently in effect in the amount of $5,257. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and options transactions, during the period ended December 31, 2010, amounted to $41,288,661 and $86,155,995, respectively. The provisions of ASC Topic 815 “Derivatives and Hedging” require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as“hedges” and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting.Accordingly, even though a fund’s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates or as a substitute for an investment. The fund is subject to equity risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or 28 securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The following summarizes the fund’s call/put options written for the period ended December 31, 2010: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2009 — — Contracts written 125 15,821 Contracts terminated: Contracts closed 50 6,746 6,746 — Contracts expired 75 9,075 — 9,075 Total contracts terminated 125 15,821 6,746 9,075 Contracts outstanding December 31, 2010 — — The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2010: Average Market Value ($) Equity options contracts 1,796 At December 31, 2010, the cost of investments for federal income tax purposes was $48,409,443; accordingly, accumulated net unrealized appreciation on investments was $9,840,063, consisting of $10,771,034 gross unrealized appreciation and $930,971 gross unrealized depreciation. NOTE 5—Other: During the period ended December 31, 2010, the fund received a regulatory settlement payment of $129,204 from an unaffiliated third party which is included in the Statement of Changes in Net Assets. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Large Cap Growth Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Large Cap Growth Fund (one of the series comprising Dreyfus Premier Investment Funds, Inc.) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the three years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights for the years ended December 31, 2007 and 2006 were audited by other auditors whose report dated February 28, 2008, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Large Cap Growth Fund at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and financial highlights for each of the three years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 28, 2011 The Fund 31 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2010 as qualifying for the corporate dividends received deduction. For the fiscal year ended December 31, 2010, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $601,202 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 32 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board held on July 13, 2010, the Board considered the re-approval of the fund’s Management Agreement with Dreyfus for a six-month term ending January 31, 2011. The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the re-approval of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus’ representatives reviewed the fund’s distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus’ representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the fund’s asset size. The Board members also considered Dreyfus’ research and portfolio management capabilities and Dreyfus’ oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus’ brokerage policies and practices, the standards applied in seeking best execution and Dreyfus’ policies and practices regarding soft dollars. The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed the fund’s performance for various periods and compared the fund’s performance to the performance of a group of comparable retail front-end load large-cap growth funds (the “Performance Group”) and to a larger universe of funds consisting of all retail and institutional large-cap growth funds (the “Performance Universe”), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group medians for all periods except the two- and ten-year periods ended May 31, 2010, when it was below the Performance Group median.The Board members noted that the fund’s total return performance was below the Performance Universe for all periods except the one- and four-year periods ended May 31, 2010, when it was above the Performance Universe median. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members discussed with representatives of Dreyfus the reasons for the fund’s underperformance compared to the Performance Universe medians during the applicable periods, and Dreyfus’ efforts to improve performance.The Board members also received a presentation from the fund’s primary portfolio manager during which the portfolio manager discussed the fund’s investment strategy and the factors that affected the fund’s performance. The Board members also discussed the fund’s management fee and expense ratio and reviewed the range of actual and contractual management fees and total expense ratios compared to a group of comparable funds (the“Expense Group”) and a broader group of funds (the“Expense Universe”), each selected and provided by Lipper.The Board noted that Dreyfus has contractually agreed, until May 1, 2011, to waive receipt of 34 its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .87% of the value of Class I shares’ average daily net assets. In addition, the Board noted that Dreyfus has agreed, until May 1, 2011, to waive receipt of its fee and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary fees, shareholder services fees and 12b-1 fees) do not exceed 1.25% of the value of Class A and Class C shares’ average daily net assets.The Board members noted that the fund’s contractual management fee was lower than the Expense Group median, the actual management fee was lower than the Expense Group median and the Expense Universe median (in the first quartile) and the total expense ratio was higher than the Expense Group and Expense Universe medians (in the fourth quartile). Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the “Similar Funds”), and by other accounts managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies as the fund (the “Similar Accounts”). Dreyfus’ representatives explained the nature of the Similar Accounts and the differences, from Dreyfus’ perspective, in providing services to such Similar Accounts as compared to managing and providing services to the fund.The Board members considered the relevance of the fee information provided for the Similar Funds and the Similar Accounts to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the fund’s investments. It was noted that the Board members should consider Dreyfus’ profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered.The Board also noted fee waiver and expense reimbursement arrangements and the effect on Dreyfus’ profitability. 36 At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to re-approving the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was generally satisfied with the fund’s relative performance. The Board concluded that the fee payable by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement through January 31, 2011 was in the best interests of the fund and its shareholders. The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) 38 Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member The Fund 39 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. 40 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since December 2002. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 41 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellon’s Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 42 NOTES For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Dreyfus Large Cap Value Fund ANNUAL REPORT December 31, 2010 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 20 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Information About the Review and Approval of the Fund’s Management Agreement 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Large Cap Value Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Large Cap Value Fund, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors’ early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the world’s emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad.With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in today’s market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by Julianne McHugh and Brian Ferguson, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Large Cap Value Fund’s Class A shares produced a total return of 12.69%, Class C shares returned 11.69% and Class I shares returned 13.37%. 1 In comparison, the fund’s benchmark, the Russell 1000 Value Index (the “Index”), produced a total return of 15.51% for the same period. 2 Despite heightened volatility over the first half of 2010, a later rally stemming from greater economic clarity enabled the stock market to achieve double-digit gains.The fund produced lower returns than its benchmark, primarily due to shortfalls in the information technology, consumer discretionary and financials sectors. The Fund’s Investment Approach The fund seeks to provide long-term capital appreciation; its secondary goal is current income.To pursue these goals, the fund normally invests at least 80% of its assets in equity securities of large capitalization companies with market capitalizations of $5 billion or more at the time of purchase.The fund invests primarily in equity securities of U.S. issuers, but may invest up to 20% of its assets in equity securities of foreign issuers, including those in emerging markets. When choosing stocks, we focus on individual stock selection (a “bottom up” approach) rather than forecasting stock market trends. We employ a three-step value screening process that seeks to identify the stocks of companies that are underpriced relative to their intrinsic worth or business prospects, and that exhibit sound business fundamentals, positive business momentum or a catalyst that may trigger an improving stock price. Waning Economic Concerns Fueled a Market Rally Soon after the start of 2010, a number of new developments shook investors’ confidence in ongoing global and domestic economic recov- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) eries. Europe was roiled by a sovereign debt crisis that led to austerity measures throughout the region, and mixed housing and employment data in the United States weighed on already mild domestic growth.As a result, U.S. stocks generally declined over the first half of the year. However, investors’ concerns may have been overblown. Corporate earnings over the second half of the year exceeded analysts’ expectations, commodity prices climbed amid robust demand from the world’s emerging markets, and the U.S. and global economies remained on mildly upward trajectories. New stimulative measures by the Federal Reserve Board also boosted investor sentiment. Security Selections Dampened Fund Returns Although the fund participated to a substantial degree in the stock market’s gains, disappointing security selections in certain market segments prevented it from matching the benchmark’s results. In the information technology sector, Cisco Systems struggled due to weakness in its European and U.S. public sector markets, and personal computer maker Hewlett-Packard declined when its CEO resigned abruptly. Software giant Microsoft lagged market averages as the company appeared to miss opportunities to capitalize on the trend toward “cloud computing,” in which data and applications are maintained and accessed over the Internet. The fund’s consumer discretionary holdings also fell short of their respective benchmark components, as we favored media companies that create programming content over better performing content distributors. In addition, retailers Best Buy and Staples struggled amid changing consumer spending patterns. Among financial stocks, Bank of America, JPMorgan Chase & Co. and Morgan Stanley fared relatively poorly due to intensifying regulatory pressures, slower mergers-and-acquisitions activity and lower trading volumes. Relatively light exposure to real estate investment trusts also undermined relative performance. On a more positive note, industrial companies Caterpillar and Eaton benefited from robust demand for infrastructure construction equipment from the world’s emerging markets. In the materials sector, Freeport-McMoRan Copper & Gold gained value along with commodity prices. An underweighted position in the health care sector helped the fund 4 avoid the brunt of weakness among large pharmaceutical companies, such as Johnson & Johnson , that struggled with pricing pressures and a dearth of new products in their development pipelines. Instead, we emphasized service companies such as drug distributor AmerisourceBergen, which benefited from greater demand for generic medicines. Positioned for a More Selective Market Environment We expect the U.S. economic recovery to persist in 2011. Quantitative easing from the Federal Reserve Board, fiscal stimulus from reduced payroll taxes and extension of Bush-era tax cuts, and greater political clarity in the wake of U.S. midterm elections may convince business leaders to deploy some of their massive cash reserves for mergers-and-acquisitions and other productive uses. However, a number of economic headwinds remain, including high levels of unemployment and troubled housing markets. We expect investors to become more selective, favoring companies that can grow consistently in a slow-growth economy. Therefore, we have maintained an overweighted position among attractively valued media companies with solid business fundamentals. Conversely, the fund currently holds relatively few utilities, which generally do not meet our value-oriented investment criteria. January 18, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement through May 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Large Cap Value Fund Class A shares and Class I shares and the Russell 1000 Value Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A and Class I shares of Dreyfus Large Cap Value Fund on 12/31/00 to a $10,000 investment made in the Russell 1000 Value Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses. Performance for Class C shares will vary from the performance of Class A shares and Class I shares shown above due to differences in charges and expenses.The Index is an unmanaged index, which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/10 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 5/21/02 6.22% –0.24% 2.18% †† without sales charge 5/21/02 12.69% 0.96% 2.79% †† Class C shares with applicable redemption charge † 9/13/08 10.69% 0.51% †† 2.56% †† without redemption 9/13/08 11.69% 0.51% †† 2.56% †† Class I shares 4/28/00 13.37% 1.40% 3.07% Russell 1000 Value Index 15.51% 1.28% 3.26% Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class I shares for periods prior to 5/21/02 and 9/13/08 (the inception dates for Class A and Class C shares, respectively), adjusted to reflect the applicable sales load for each share class. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large CapValue Fund from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Class A Class C Class I Expenses paid per $1,000 † $ 8.39 $ 12.56 $ 4.48 Ending value (after expenses) $1,218.80 $1,215.50 $1,224.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Class A Class C Class I Expenses paid per $1,000 † $ 7.63 $ 11.42 $ 4.08 Ending value (after expenses) $1,017.64 $1,013.86 $1,021.17 † Expenses are equal to the fund’s annualized expense ratio of 1.50% for Class A, 2.25% for Class C and .80% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks—100.9% Shares Value ($) Consumer Discretionary—12.0% Carnival 24,810 1,143,989 General Motors 5,623 207,264 Home Depot 11,880 416,513 Johnson Controls 24,780 946,596 Lowe’s 16,960 425,357 Mattel 16,080 408,914 News, Cl. A 81,320 1,184,019 Omnicom Group 43,780 2,005,124 Staples 18,090 411,909 Target 10,390 624,751 Time Warner 49,350 1,587,590 Viacom, Cl. B 10,410 412,340 Whirlpool 3,690 327,783 Consumer Staples—7.6% CVS Caremark 33,460 1,163,404 Dr. Pepper Snapple Group 22,450 789,342 Energizer Holdings 11,960 a 871,884 PepsiCo 35,180 2,298,309 Philip Morris International 13,670 800,105 Walgreen 11,100 432,456 Energy—16.4% Anadarko Petroleum 13,170 1,003,027 Cameron International 18,530 a 940,027 EOG Resources 18,140 1,658,177 Exxon Mobil 15,730 1,150,178 Hess 9,430 721,772 Occidental Petroleum 43,040 4,222,224 Peabody Energy 11,180 715,296 QEP Resources 23,890 867,446 Schlumberger 29,740 2,483,290 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial—23.8% ACE 11,440 712,140 American Express 10,270 440,789 Ameriprise Financial 17,760 1,022,088 AON 15,420 709,474 Bank of America 150,220 2,003,935 Capital One Financial 5,900 251,104 Citigroup 286,380 a 1,354,577 Franklin Resources 3,620 402,580 Genworth Financial, Cl. A 33,520 a 440,453 Goldman Sachs Group 6,370 1,071,179 JPMorgan Chase & Co. 74,430 3,157,321 Marsh & McLennan 21,340 583,436 MetLife 34,170 1,518,515 Morgan Stanley 30,500 829,905 PNC Financial Services Group 9,170 556,802 Prudential Financial 15,010 881,237 State Street 9,510 440,693 SunTrust Banks 17,170 506,687 U.S. Bancorp 37,120 1,001,126 Wells Fargo & Co. 70,020 2,169,920 Health Care—10.7% AmerisourceBergen 13,240 451,749 Amgen 10,410 a 571,509 CIGNA 11,730 430,022 Covidien 16,660 760,696 McKesson 12,720 895,234 Merck & Co. 46,850 1,688,474 Pfizer 143,730 2,516,712 Thermo Fisher Scientific 11,980 a 663,213 UnitedHealth Group 28,610 1,033,107 Industrial—11.8% Caterpillar 5,380 503,891 Cooper Industries 11,660 679,662 Dover 19,310 1,128,670 Eaton 9,600 974,496 10 Common Stocks (continued) Shares Value ($) Industrial (continued) General Electric 115,760 2,117,250 Honeywell International 8,740 464,618 Ingersoll-Rand 15,760 b 742,138 Pitney Bowes 32,440 b 784,399 Republic Services 17,600 525,536 Union Pacific 14,930 1,383,414 United Technologies 8,300 653,376 Information Technology—7.2% AOL 14,596 a 346,071 BMC Software 17,710 a 834,849 eBay 14,230 a 396,021 Microsoft 46,810 1,306,935 Motorola 25,780 a 233,825 Oracle 20,720 648,536 QUALCOMM 28,100 1,390,669 Teradata 12,290 a 505,856 Western Digital 12,190 a 413,241 Materials—4.7% Air Products & Chemicals 4,740 431,103 Celanese, Ser. A 10,910 449,165 Dow Chemical 25,320 864,425 Freeport-McMoRan Copper & Gold 10,720 1,287,365 International Paper 16,220 441,833 United States Steel 7,740 b 452,171 Telecommunication Services—4.1% AT&T 28,440 835,567 Vodafone Group, ADR 97,810 2,585,118 Utilities—2.6% Entergy 13,180 933,539 NextEra Energy 24,890 1,294,031 Total Common Stocks (cost $85,770,149) The Fund 11 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,977,412) 1,977,412 c Total Investments (cost $87,747,561) 103.3% Liabilities, Less Cash and Receivables (3.3%) Net Assets 100.0% ADR—American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At December 31, 2010, the market value of the fund’s securities on loan was $1,916,420 and the market value of the collateral held by the fund was $1,977,412. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 23.8 Information Technology 7.2 Energy 16.4 Materials 4.7 Consumer Discretionary 12.0 Telecommunication Services 4.1 Industrial 11.8 Utilities 2.6 Health Care 10.7 Money Market Investment 2.4 Consumer Staples 7.6 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $1,916,420)—Note 1(b): Unaffiliated issuers 85,770,149 84,891,533 Affiliated issuers 1,977,412 1,977,412 Receivable for investment securities sold 491,533 Dividends receivable 170,367 Prepaid expenses 18,238 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 78,421 Cash overdraft due to Custodian 454,764 Liability for securities on loan—Note 1(b) 1,977,412 Payable for shares of Common Stock redeemed 833,526 Interest payable—Note 2 368 Accrued expenses 77,880 Net Assets ($) Composition of Net Assets ($): Paid-in capital 122,847,386 Accumulated undistributed investment income—net 9,632 Accumulated net realized gain (loss) on investments (37,851,690) Accumulated net unrealized appreciation (depreciation) on investments (878,616) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 426,227 36,622 83,663,863 Shares Outstanding 50,461 4,381 9,902,001 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends (net of $1,684 foreign taxes withheld at source): Unaffiliated issuers 1,979,838 Affiliated issuers 326 Income from securities lending—Note 1(b) 1,267 Total Income Expenses: Management fee—Note 3(a) 668,469 Professional fees 37,602 Registration fees 21,707 Custodian fees—Note 3(c) 20,066 Directors’ fees and expenses—Note 3(d) 10,475 Prospectus and shareholders’ reports 7,999 Shareholder servicing costs—Note 3(c) 6,878 Loan commitment fees—Note 2 1,646 Interest expense—Note 2 1,609 Distribution fees—Note 3(b) 205 Miscellaneous 14,447 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (20,698) Less—reduction in fees due to earnings credits—Note 3(c) (24) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (539,921) Net unrealized appreciation (depreciation) on investments 10,710,749 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 a Operations ($): Investment income—net 1,211,050 2,230,580 Net realized gain (loss) on investments (539,921) (29,181,005) Net unrealized appreciation (depreciation) on investments 10,710,749 41,580,400 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (3,477) (4,915) Class C Shares (183) (68) Class I Shares (1,228,685) (2,194,670) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 268,372 193,228 Class C Shares 16,517 10,000 Class I Shares 2,880,073 5,458,263 Dividends reinvested: Class A Shares 3,320 4,640 Class C Shares 139 — Class I Shares 85,211 142,701 Cost of shares redeemed: Class A Shares (192,025) (2,761) Class C Shares (2,559) — Class I Shares (40,551,051) (74,032,212) b Class T Shares — (6,565) Increase (Decrease) in Net Assets from Capital Stock Transactions Settlement payment from unaffiliated third party † — Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 111,448,729 167,251,113 End of Period Undistributed investment income—net 9,632 30,927 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2010 2009 a Capital Share Transactions: Class A c Shares sold 34,728 27,668 Shares issued for dividends reinvested 391 612 Shares redeemed (25,473) (409) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 2,216 1,321 Shares issued for dividends reinvested 16 — Shares redeemed (306) — Net Increase (Decrease) in Shares Outstanding Class I Shares sold 367,744 911,459 Shares issued for dividends reinvested 10,076 18,826 Shares redeemed (5,172,627) (11,816,423) Net Increase (Decrease) in Shares Outstanding Class T c Shares redeemed — † See Note 5. a Effective as of the close of business on February 4, 2009, the fund no longer offers Class T shares. b Includes redemptions-in-kind amounting to $19,314,039. c On the close of business on February 4, 2009, 1,134 Class T shares representing $6,565 were converted to 1,126 Class A shares. See notes to financial statements. 16 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the fund’s Class A and Class I shares represents the financial highlights of the Class A and Institutional Shares, respectively, of the fund’s predecessor, BNY Hamilton Large Cap Value Fund (“Hamilton Large Cap Value Fund”), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the fund’s Class A and Class I shares thereafter. Before the fund commenced operations, all of the assets of the Hamilton Large CapValue Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s and the fund’s predecessor’s financial statements. Year Ended December 31, Class A Shares † 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 7.56 6.56 11.55 11.85 11.24 Investment Operations: Investment income—net a .05 .05 .15 .25 .18 Net realized and unrealized gain (loss) on investments .91 1.07 (3.93) .56 1.53 Total from Investment Operations .96 1.12 (3.78) .81 1.71 Distributions: Dividends from investment income—net (.07) (.12) (.11) (.26) (.18) Dividends from net realized gain on investments — — (.59) (.85) (.92) Return of capital — — (.51) — — Total Distributions (.07) (.12) (1.21) (1.11) (1.10) Settlement payment from unaffiliated third party .00 b — Net asset value, end of period 8.45 7.56 6.56 11.55 11.85 Total Return (%) c 12.69 d 17.10 (35.49) 6.78 15.41 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.65 2.11 1.07 1.04 1.03 Ratio of net expenses to average net assets 1.50 1.46 1.05 1.04 1.03 Ratio of net investment income to average net assets .62 .78 1.38 2.04 1.50 Portfolio Turnover Rate 69.86 76.38 133 34 59 Net Assets, end of period ($ x 1,000) 426 309 85 1,214 1,371 † Represents information for Class A shares of the fund’s predecessor, BNY Hamilton Large Cap Value Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Exclusive of sales charge. d The impact of the settlement payment from unaffiliated third party on total return amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class C Shares 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 7.52 6.51 8.82 Investment Operations: Investment income (loss)—net b (.01) .02 .03 Net realized and unrealized gain (loss) on investments .89 1.05 (2.34) Total from Investment Operations .88 1.07 (2.31) Distributions: Dividends from investment income—net (.04) (.06) — Settlement payment from unaffiliated third party .00 c — — Net asset value, end of period 8.36 7.52 6.51 Total Return (%) d 11.69 e 16.43 (26.19) f Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.38 2.44 2.09 g Ratio of net expenses to average net assets 2.25 2.15 1.98 g Ratio of net investment income (loss) to average net assets (.09) .27 1.39 g Portfolio Turnover Rate 69.86 76.38 133 Net Assets, end of period ($ x 1,000) 37 18 7 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e The impact of the settlement payment from unaffiliated third party on total return amounted to less than .01%. f Not annualized. g Annualized. See notes to financial statements. 18 Year Ended December 31, Class I Shares † 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 7.56 6.53 11.51 11.81 11.19 Investment Operations: Investment income—net a .10 .11 .18 .28 .21 Net realized and unrealized gain (loss) on investments .91 1.07 (3.93) .56 1.54 Total from Investment Operations 1.01 1.18 (3.75) .84 1.75 Distributions: Dividends from investment income—net (.12) (.15) (.13) (.29) (.21) Dividends from net realized gain on investments — — (.59) (.85) (.92) Return of capital — — (.51) — — Total Distributions (.12) (.15) (1.23) (1.14) (1.13) Settlement payment from unaffiliated third party .00 b — Net asset value, end of period 8.45 7.56 6.53 11.51 11.81 Total Return (%) 13.37 c 17.99 (35.40) 7.07 15.84 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .82 .81 .83 .79 .78 Ratio of net expenses to average net assets .80 .80 .80 .79 .78 Ratio of net investment income to average net assets 1.27 1.76 1.85 2.31 1.76 Portfolio Turnover Rate 69.86 76.38 133 34 59 Net Assets, end of period ($ x 1,000) 83,664 111,122 167,151 329,281 361,395 † Represents information for Institutional shares of the fund’s predecessor, BNY Hamilton Large Cap Value Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c The impact of the settlement payment from unaffiliated third party on total return amounted to less than .01%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Large CapValue Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering ten series, including the fund.The fund’s investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 250 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of December 31, 2010, MBC Investments Corp., an indirect subsidiary of BNY Mellon, held 1,134 Class C shares of the fund. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 20 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 82,306,415 — — Equity Securities— Foreign † 2,585,118 — — Mutual Funds 1,977,412 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the fund’s financial statement disclosures. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2010,The Bank of NewYork Mellon earned $543 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 12/31/2010 ($) Assets (%) Dreyfus Institutional Cash Advantage Fund — 13,761,573 11,784,161 1,977,412 2.4 24 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $9,632, accumulated capital losses $37,232,232 and unrealized depreciation $1,337,682. In addition, the fund had $160,392 of capital losses realized after October 31, 2010, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $36,072,624 of the carryover expires in fiscal 2017 and $1,159,608 expires in fiscal 2018. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009 were as follows: ordinary income $1,232,345 and $2,199,653, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2010, was approximately $119,700 with a related weighted average annualized interest rate of 1.34%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at an annual rate of .70% of the value of the fund’s average daily net assets and is payable monthly. The Manager has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .80% of the value of Class I shares average daily net assets. In addition, the Manager has agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, bro- 26 kerage commissions, commitment fees on borrowings, extraordinary expenses, shareholder services fees and Rule 12b-1 fees) do not exceed 1.25% of the value of Class A and Class C shares average daily net assets. The reduction in expenses, pursuant to the undertakings, amounted to $20,698 during the period ended December 31, 2010. During the period ended December 31, 2010, the Distributor retained $156 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of the average daily net assets of Class C shares. During the period ended December 31, 2010, Class C shares were charged $205 pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2010, Class A and Class C shares were charged $990 and $68, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $3,696 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $403 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $24. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $20,066 pursuant to the custody agreement. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $71,818, Rule 12b-1 distribution plan fees $25, shareholder services plan fees $96, custodian fees $4,200, chief compliance officer fees $1,728 and transfer agency per account fees $554. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 28 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2010, amounted to $65,885,315 and $102,863,907, respectively. The provisions of ASC Topic 815 “Derivatives and Hedging” require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended December 31, 2010. At December 31, 2010, the cost of investments for federal income tax purposes was $88,206,627; accordingly, accumulated net unrealized depreciation on investments was $1,337,682, consisting of $7,034,470 gross unrealized appreciation and $8,372,152 gross unrealized depreciation. NOTE 5—Other: During the period ended December 31, 2010, the fund received a regulatory settlement payment of $20,453 from an unaffiliated third party which is included in the Statement of Changes in Net Assets. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Large Cap Value Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Large CapValue Fund (one of the series comprising Dreyfus Premier Investment Funds, Inc.) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the three years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits.The financial highlights for the years ended December 31, 2007 and 2006 were audited by other auditors whose report dated February 28, 2008, expressed an unqualified opinion on such financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Large Cap Value Fund at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the three years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 28, 2011 30 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2010 as qualifying for the corporate dividends received deduction. For the fiscal year ended December 31, 2010, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $1,232,345 represents the maximum amount that may be considered qualified dividend income. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. The Fund 31 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board held on July 13, 2010, the Board considered the re-approval of the fund’s Management Agreement with Dreyfus for a one year term ending July 31, 2011.The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the re-approval of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus’ representatives reviewed the fund’s distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus’ representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the fund’s asset size. The Board members also considered Dreyfus’ research and portfolio management capabilities and Dreyfus’ oversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus’ extensive administrative, accounting and compliance infrastructure. The Board also considered Dreyfus’ brokerage policies and practices, the standards applied in seeking best execution and Dreyfus’ policies and practices regarding soft dollars. 32 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed the fund’s performance for various periods and compared the fund’s performance to the performance of a group of comparable retail front-end load large-cap value funds (the “Performance Group”) and to a larger universe of funds consisting of all retail and institutional large-cap value funds (the “Performance Universe”), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for all periods except the three-year period ended May 31, 2010, when it was above the Performance Group and Performance Universe medians, and the five-year period ended May 31, 2010, when it was above the Performance Universe median.The Board noted Dreyfus’ effort to improve the Fund’s performance, including the appointment of a new portfolio manager with a successful track record in 2008. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members discussed with representatives of Dreyfus the reasons for the fund’s underperformance compared to the Performance Group and Performance Universe medians during the applicable periods, and Dreyfus’ efforts to improve performance.The Board members also received a presentation from the fund’s primary portfolio manager during which the portfolio manager discussed the fund’s investment strategy and the factors that affected the fund’s performance. The Board members also discussed the fund’s management fee and expense ratio and reviewed the range of actual and contractual management fees and total expense ratios compared to a group of comparable The Fund 33 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) funds (the “Expense Group”) and a broader group of funds (the “Expense Universe”), each selected and provided by Lipper.The Board noted that Dreyfus has contractually agreed, until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of Class I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .80% of the value of Class I shares’ average daily net assets. In addition, the Board noted that Dreyfus has agreed, until May 1, 2011, to waive receipt of its fee and/or assume the expenses of the fund so that the direct expenses of Class A and Class C shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings, extraordinary fees, shareholder services fees and 12b-1 fees) do not exceed 1.25% of the value of Class A and Class C shares average daily net assets.The Board members noted that the fund’s actual and contractual management fees were lower than the Expense Group medians (in the first and second quartiles, respectively), the actual management fee was lower than the Expense Universe median (in the first quartile) and the total expense ratio was higher than the Expense Group and Expense Universe medians (in the fourth quartiles). Representatives of Dreyfus reviewed with the Board members the fees paid to Dreyfus or its affiliates by mutual funds managed by Dreyfus with similar investment objectives, policies and strategies, and included in the same Lipper category as the fund (the “Similar Funds”), and by other accounts managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies as the fund (the “Similar Accounts”). Dreyfus’ representatives explained the nature of the Similar Accounts and the differences, from Dreyfus’ perspective, in providing services to such Similar Accounts as compared to managing and providing services to the fund.The Board members considered the relevance of the fee information provided for the Similar Funds and the Similar Accounts to evaluate the appropriateness and reasonableness of the fund’s management fee. 34 Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements with respect to trading the fund’s investments. It was noted that the Board members should consider Dreyfus’ profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered.The Board also noted fee waiver and expense reimbursement arrangements and the effect on Dreyfus’ profitability. The Fund 35 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to re-approving the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was concerned about the fund’s relative performance and concluded it was necessary to closely monitor the performance of the fund and its portfolio management team. The Board concluded that the fee payable by the fund to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement through July 31, 2011 was in the best interests of the fund and its shareholders. 36 BOARD MEMBERS INFORMATION (Unaudited) The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member 38 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since August 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 40 ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellon’s Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 41 For More Information Telephone Call your financial representative or 1-800-554-4611 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-645-6561. © 2ecurities Corporation Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $111,384 in 2009 and $111,384 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $21,104 in 2009 and $21,528 in 2010. These services consisted of security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $ 0 in 2009 and $0 in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $15,480 in 2009 and $12,266 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2009 and $0 in 2010. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $149 in 2009 and $161 in 2010. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2009 and $0 in 2010. - 6 3- Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence.
